Case: 11-10157       Document: 00511549645         Page: 1     Date Filed: 07/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 25, 2011
                                     No. 11-10157
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




REBECCA REID,

                                                  Plaintiff-Appellant,

versus

BETTY STILES,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:09-CR-109-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Rebecca Reid appeals the dismissal of her claim against Betty Stiles,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10157      Document: 00511549645        Page: 2    Date Filed: 07/25/2011



                                     No. 11-10157

former Johnson County Justice of the Peace, for a violation of the Eighth Amend-
ment.1 Stiles terminated Reid from her position as a court clerk, which Reid
argues was cruel and usual punishment. Eighth Amendment violations, how-
ever, do not arise “until after [the State] has secured a formal adjudication of
guilt in accordance with due process of law. Where the State seeks to impose
punishment without such an adjudication, the pertinent constitutional guaran-
tee is the Due Process Clause of the Fourteenth Amendment.” Ingraham v.
Wright, 430 U.S. 651, 671 n.40 (1977). Because Stiles merely terminated Reid’s
employment, the Eighth Amendment’s protections are inapplicable.
      AFFIRMED.




      1
      Reid asserted several other claims, including violations of the Fifth and Fourteenth
Amendments, but she appeals only the dismissal of her Eighth Amendment claim.

                                            2